DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application is being examined under the pre-AIA  first to invent provisions. The preliminary amendment of 6/3/20 has been entered in full. Claims 1-87 are canceled. New claims 88-108 are added and are the pending claims.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 88, drawn to a method of detecting CD38 expression in vitro, classified in CPC class G01N 33/53.
II. Claim 89, drawn to a method of detecting CD38 expression in vivo, classified in CPC class A61K 49/16.
III. Claims 90-92, drawn to a nucleic acid, or set of nucleic acids, encoding an antibody, and a vector or host cell comprising said nucleic acid or set of nucleic acids, classified in CPC class C07K 14/435 for the nucleic acid.
IV. Claims 93-102, drawn to methods of treatment comprising administering antibodies, classified in CPC class A61K 38/00.
V. Claims 103, 104 and 108, drawn to an immunogenic peptide consisting essentially of the amino acid sequence of SEQ ID NO: 35 or SEQ ID NO: 36; a fusion protein comprising said peptide; and a vaccine comprising said immunogenic peptide, classified in CPC class C07K 7/08 for the immunogenic peptide.
VI. Claim 105, drawn to a nucleic acid encoding an immunogenic peptide, classified in CPC class C12N 15/00.
VII. Claims 106 and 107, drawn to a method of inducing a CD38-specific immune response comprising administering an immunogenic peptide, classified in CPC class A61K 38/10.
The inventions are independent or distinct, each from the other because:
Inventions I, II, IV and VII are directed to unrelated processes. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different modes of operation, different functions, or different effects (MPEP § 806.04, MPEP § 808.01). In the instant case the different inventions are directed to methods having different goals and different method steps. Invention I is the only method of the three that is performed in vitro; the other two methods include in vivo steps. Invention II is an in vivo diagnostic method requiring administration of an antibody. Invention IV has a completely different goal of treatment by administering an antibody. Invention VII uses a different product from the other methods, an immunogenic peptide, and has a different goal of inducing an immune response.
Invention III is directed to a product unrelated to each process of Inventions I, II, IV and VII. Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process. See MPEP § 802.01 and § 806.06. In the instant case, the nucleic acid encoding an antibody of Invention III is not used in, or made by, each of the methods of Inventions I, II and IV, each of which use an antibody rather than the encoding nucleic acid, or the method of Invention VII, which uses an immunogenic peptide.
Invention III is directed to a product unrelated to the products of Inventions V and VI. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different modes of operation, different functions, or different effects (MPEP § 806.04, MPEP § 808.01). In the instant case the product of Invention III is a nucleic acid encoding an antibody, which can be used for measuring, diagnostic or therapeutic purposes by binding the target CD38 protein, whereas the peptide of Invention V and its encoding nucleic acid of Invention VI are used separately for different function including stimulating an immune response (V) or for encoding said peptide (VI).
Inventions V and VI are each directed to a product unrelated to each process of Inventions I, II and IV. Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process. See MPEP § 802.01 and § 806.06. In the instant case, the immunogenic peptide of Invention V and the nucleic acid of Invention VI are not used in, or made by, each of the methods of Inventions I, II and IV, each of which use an antibody rather than an immunogenic peptide or a nucleic acid.
Inventions V and VI are directed to related products. The related inventions are distinct if the (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, inventions as claimed do not encompass overlapping subject matter (V is directed to a peptide and VI is directed to a nucleic acid) and there is nothing of record to show them to be obvious variants. Furthermore, the inventions as claimed have a materially different design because peptides (composed of amino acids) and polynucleotides (composed of purines and pyrimidines) are structurally distinct molecules; any relationship between them depends upon the information provided by the nucleic acid sequence open reading frame as it corresponds to the primary amino acid sequence of the encoded peptide. Furthermore, the inventions have a different mode of operation and function because the peptides are used for administration to stimulate an immune response, and the nucleic acids are used for making a product; i.e., the peptide.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112(a). 

Applicant(s) are advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. 
If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Rejoinder
The examiner has required restriction between product (V) and process claims (VII). Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Election(s) of Species
Depending on the elected invention, one or more elections of species are also required, as follows:
(1) Inventions I, II, III and IV contain claims directed to the following patentably distinct species of antibody:
(a) An antibody comprising the heavy chain variable region of SEQ ID NO: 7 and the light chain variable region of  SEQ ID NO: 2; 
(b) An antibody comprising the heavy chain variable region of SEQ ID NO: 17 and the light chain variable region of SEQ ID NO: 12; or
(c) An antibody comprising the heavy chain variable region of SEQ ID NO: 27 and the light chain variable region of SEQ ID NO: 12.
Currently, the claims are directed to each species in the alternative.
The species are independent or distinct because each antibody has a different molecular structure based on the different amino acid sequences of the heavy and light chains that make up the antibody. In addition, these species are not obvious variants of each other based on the current record. 
There is an examination and search burden for the patentably distinct species as set forth above because at least the following apply: the species have acquired a separate status in the art due to their recognized divergent subject matter (described above) and thus the prior art applicable to one species would not likely be applicable to another species; and the species require a different field of search (employing different search queries); and the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

(2) Invention IV contains claims directed to the following patentably distinct species of disease or disorder involving cells expressing CD38:
(i) Rheumatoid arthritis, (ii) multiple myeloma, or (iii) a disease disclosed on pages 168-172 of the specification (to elect, specify a single type of disease).
Currently, claims 93, 96-99 and 102 are generic to each of these species.
The species are independent or distinct because each disease has a different set of diagnostic criteria. In addition, these species are not obvious variants of each other based on the current record. There is an examination and search burden for the patentably distinct species as set forth above because at least the following apply: the species have acquired a separate status in the art due to their recognized divergent subject matter (described above) and thus the prior art applicable to one species would not likely be applicable to another species; and the species require a different field of search (employing different search queries).

(3) Invention IV contains claims directed to the following patentably distinct species of further therapeutic agent:
Cisplatin, gefitinib, cetuximab, rituximab, bevacizumab, erlotinib, bortezomib, thalidomide, pamidronate, zoledronic acid, clodronate, risendronate, ibandronate, etidronate, alendronate, tiludronate, arsenic trioxide, lenalidomide, filgrastim, pegfilgrastim, sargramostim, suberoylanilide hydroxamic acid, or SCIO-469.
Currently, the claims 93-96 and 99-102 are generic to each of these species.
The species are independent or distinct because each agent has a different molecule structure based on its different chemical composition. In addition, these species are not obvious variants of each other based on the current record. There is an examination and search burden for the patentably distinct species as set forth above because at least the following apply: the species have acquired a separate status in the art due to their recognized divergent subject matter (described above) and thus the prior art applicable to one species would not likely be applicable to another species; and the species require a different field of search (employing different search queries).

(4) Inventions V, VI and VII contain claims directed to the following patentably distinct species of peptide: 
(a) SEQ ID NO: 35, or (b) SEQ ID NO: 36.
Currently, the claims are directed to each species in the alternative.
The species are independent or distinct because each peptide has a different molecular structure based on the different amino acid sequences that make up the peptide. In addition, these species are not obvious variants of each other based on the current record. There is an examination and search burden for the patentably distinct species as set forth above because at least the following apply: the species have acquired a separate status in the art due to their recognized divergent subject matter (described above) and thus the prior art applicable to one species would not likely be applicable to another species; and the species require a different field of search (employing different search queries).

Applicants are required under 35 U.S.C. 121 to elect a single disclosed species of each of following for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable:
If Invention I, II, III is elected, one election is required, to an antibody; 
If Invention IV is elected, three elections are required, to an antibody, a disease, and a further therapeutic agent; or
If Invention V, IV or VII is elected, one election is required, to a peptide.
Applicants are advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, Applicants must indicate which of these claims are readable on the elected species. Should Applicants traverse on the ground that the species are not patentably distinct, evidence should submitted or identified as of record, showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species. Upon the allowance of a generic claim, Applicants will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. 

Applicants are reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646